Citation Nr: 0733025	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-21 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a right knee disability, for the period from May 
28, 2004 to June 13, 2004.

2.  Entitlement to a disability rating in excess of 10 
percent for a right knee disability, for the period since 
September 1, 2004.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for a disability rating in excess of 10 
percent for a right knee disability, but awarded a temporary 
total rating for a right knee disability from June 14, 2004 
to August 31, 2004.  Effective September 1, 2004, a 10 
percent disability rating was again effective.  In January 
2006, the veteran testified before the Board at a hearing 
that was held at the RO.  In November 2006, the Board 
remanded the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Although the Board regrets the delay, additional development 
is needed prior to further disposition of the claims.

On May 28, 2004, the veteran submitted a statement to the RO 
indicating that he was filing a claim for a rating in excess 
of 10 percent for his service-connected right knee 
disability.  In this statement, the veteran also indicated 
that he was scheduled for right knee surgery on June 14, 
2004.  On June 17, 2004, the veteran submitted a statement to 
the RO indicating that he was claiming entitlement to 
benefits based upon knee surgery necessitating convalescence.  
See 38 C.F.R. § 4.30 (2007).  Along with this statement, the 
veteran submitted a statement from his attending physician, 
which indicated that the veteran would need six weeks to 
fully recuperate from the surgery.

By an October 2004 rating decision, the RO awarded a 
temporary total rating for the veteran's right knee 
disability from June 14, 2004 to August 31, 2004.  Effective 
September 1, 2004, a 10 percent disability rating was again 
effective.  A rating in excess of 10 percent was not allowed 
for the period from May 28, 2004, the date the veteran filed 
his claim for an increased rating, to June 13, 2004, the day 
prior to the surgery.

In order to evaluate the veteran's entitlement to a rating in 
excess of 10 percent for the period between May 28, 2004 and 
June 13, 2004, the Board must review treatment records 
pertaining to the right knee dated in or before this 
timeframe in addition to the veteran's statements regarding 
his right knee, as well as those pertaining to the right knee 
submitted by persons other than the veteran.  

The veteran in this case has not contended that there are 
additional statements of other people pertaining to his claim 
for this period that have not yet been associated with the 
claims file.  However, given that on May 28, 2004 the veteran 
submitted a statement indicating that he had been scheduled 
for right knee surgery, and the most recent treatment record 
of record dated prior to May 28, 2004 is dated in April 2002, 
it appears that additional VA treatment records are 
outstanding.  Because these records may contain information 
pertinent to the veteran's claim, they are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2007); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board acknowledges that in the November 2006 
remand, only VA records dated from December 2004 were 
requested.  The Board realizes now that, upon further review, 
these additional records, discussed above, should be 
requested.  The Board apologizes for the further delay in the 
resolution of this claim, but again, notes that these records 
are necessary to fairly rate the veteran's knee disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file VA records from the 
facility in Little Rock, Arkansas dated 
from April 2002 to June 2004.  If these 
records are no longer on file, a 
request should be made to the 
appropriate storage facility.  

2.  Then, readjudicate the veteran's 
claim for an increased rating for his 
right knee disability.  If any decision 
remains adverse to the appellant, 
provide the appellant and his 
representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  The 
case should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



